Exhibit 10.13




NOVAN, INC.
2016 INCENTIVE AWARD PLAN
STOCK APPRECIATION RIGHT GRANT NOTICE
AND
STOCK APPRECIATION RIGHT AGREEMENT
Novan, Inc., a Delaware corporation (the “Company”), pursuant to its 2016
Incentive Award Plan, as amended from time to time (the “Plan”), hereby grants
to the holder listed below (“Participant”) an award of stock appreciation rights
over the number of shares of the Company’s Common Stock, par value $0.0001 per
share (“Common Stock”) or (“Shares”) set forth below (the “SAR”). Upon exercise,
each Share covered by the SAR represents the right to receive an amount equal to
the Fair Market Value of one Share on the date of exercise less the Exercise
Price per Share set forth below. Payment of such amount shall be in cash, Shares
of Common Stock (based on their Fair Market Value as of the date the SAR is
exercised) or a combination of both, as determined by the Administrator. The SAR
is subject to the terms and conditions set forth in this SAR Grant Notice (this
“Grant Notice”), the SAR Agreement attached hereto as Exhibit A (the
“Agreement”), and the Plan, each of which is incorporated herein by reference.
Furthermore, the grant of the SAR is conditioned upon Participant’s compliance
with any Confidentiality and Assignment of Inventions Agreement and/or
Noncompetition Agreement (the “Restrictive Covenants Agreement(s)”) and with the
terms of Participant’s Employment Agreement with the Company existing or entered
into in connection herewith (the “Employment Agreement”). Unless otherwise
defined herein, the terms defined in the Plan shall have the same defined
meanings in this Grant Notice and the Agreement.







--------------------------------------------------------------------------------




Participant:
Paula Brown Stafford
 
 
Grant Date:
January 6, 2020
 
 
Grant Number:
413
 
 
Exercise Price Per Share:
$0.82
 
 
Total Exercise Price:
$492,000
 
 
Total Number of Shares Subject to SAR:
600,000
 
 
Expiration Date:
January 5, 2030
 
 
Vesting and Exercise Schedule:
Subject to the terms and conditions of the Agreement, this SAR shall vest in
equal installments of 75,000 shares on the last day of each calendar quarter in
2020 and 2021 such that the SAR shall become fully vested as of December 31,
2021; provided, however, that such vesting shall be contingent upon
Participant’s continued, uninterrupted service with the Company, which shall
include any uninterrupted service as a director or a consultant following
termination of employment, through each such vesting date unless vesting is
otherwise expressly accelerated pursuant to this Agreement or Participant’s
Employment Agreement. So long as the SAR is no longer contingent, Participant
may exercise the SAR, to the extent vested, during Participant’s service with
the Company and for the twelve (12) month period following termination of the
Participant’s service relationship with the Company.

    
By Participant’s signature below, Participant agrees to be bound by the terms
and conditions of the Plan, the Agreement, the Grant Notice, the Restrictive
Covenants Agreement(s), and the Employment Agreement, as applicable. Participant
has reviewed the Plan, the Agreement, the Grant Notice, the Restrictive
Covenants Agreement(s), and the Employment Agreement in their entirety, has had
an opportunity to obtain the advice of counsel prior to executing this Grant
Notice and fully understands all provisions of this Grant Notice, the Agreement,
the Plan, the Restrictive Covenants Agreement(s), and the Employment Agreement.
Participant hereby agrees to accept as binding, conclusive, and final all
decisions or interpretations of the Administrator upon any questions arising
under the Plan, this Grant Notice, the Agreement, the Restrictive Covenants
Agreement(s), and the Employment Agreement.


NOVAN, INC.
PARTICIPANT
 
 
 
 
By:
/s/ Robert A. Ingram
By:
/s/ Paula Brown Stafford
 
Robert A. Ingram
 
Paula Brown Stafford
 
Executive Chairman, Board of Directors
 
 
 
 
 
 



2



--------------------------------------------------------------------------------





EXHIBIT A
TO
STOCK APPRECIATION RIGHT GRANT NOTICE
STOCK APPRECIATION RIGHT AGREEMENT
Pursuant to the Stock Appreciation Right Grant Notice (the “Grant Notice”) to
which this Stock Appreciation Right Agreement (this “Agreement”) is attached,
Novan, Inc., a Delaware corporation (the “Company”) has granted to Participant
this Stock Appreciation Right (“SAR”) under the Company’s 2016 Incentive Award
Plan (as amended from time to time, the “Plan”) over the number of shares of
Common Stock set forth in the Grant Notice.
Notwithstanding any other provision of the Plan, the Grant Notice, or this
Agreement to the contrary, the SAR granted herein is granted to Participant on a
contingent basis and this grant shall be considered irrevocably forfeited and
voided in full if sufficient Shares of the Company’s Common Stock are not
available under the Plan or, if necessary to provide for sufficient Shares, the
Company fails to obtain stockholder approval for amendments to the Plan required
to provide sufficient Shares for the SAR by the conclusion of the next annual
stockholders’ meeting.
ARTICLE I.
GENERAL
1.1    Defined Terms. Capitalized terms not specifically defined herein shall
have the meanings specified in the Plan or the Grant Notice. For purposes of
this Agreement, the following terms shall be defined as in Participant’s
Employment Agreement with the Company (or a Subsidiary), as amended from time to
time, or if Participant is not a party to such an agreement or such agreement
does not contain such a definition, the terms shall be defined as follows:
(a)“Cause” shall mean (A) willful misconduct, gross negligence or an act of
dishonesty of Participant with regard to the Company or any of its Affiliates,
which in either case, results in or could reasonably be expected to result in
material harm to the Company or such Affiliate; (B) the willful and continued
failure of Participant to attempt to perform his or her duties with the Company
or any of its Affiliates (other than any such failure resulting from
Disability), which failure is not remedied within 30 days after receiving
written notice thereof; (C) the conviction of Participant of (or the plea by
Participant of guilty or nolo contendere to) any felony involving moral
turpitude (other than traffic related offenses or as a result of vicarious
liability); or (D) a material breach by Participant of any material provision of
any written service agreement, which breach is not remedied within 10 days after
receiving written notice thereof.
(b)    “Disability” shall mean Participant’s inability to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment that can be expected to result in death or that can be
expected to last for a continuous period of not less than 12 months.
(c) “Good Reason” shall mean:
(i) a material diminution in Participant’s authority, duties or
responsibilities; or
(ii) a material reduction in Participant’s annual base salary or target bonus,





--------------------------------------------------------------------------------




in case of either of the foregoing, which remains uncured after 30 days
following the Company’s receipt of written notice from Participant that
Participant believes in good faith that such condition constitutes Good Reason;
provided that Participant shall provide such written notice within a period not
to exceed 90 days following Participant’s knowledge of the initial existence of
such condition or occurrence of such event. Notwithstanding the foregoing, a
Termination of Service shall not be for Good Reason unless Participant resigns
within six months after the occurrence of the applicable event.
1.2    Incorporation of Terms of Plan. The SAR is subject to the terms and
conditions set forth in the Plan, each of which is incorporated herein by
reference, as well as this Agreement. In the event of any inconsistency between
the Plan and this Agreement, the terms of the Plan shall control.
ARTICLE II.
GRANT OF THE SAR
2.1     Grant of the SAR. In consideration of Participant’s past and continued
employment with or service to the Company or a Subsidiary and for other good and
valuable consideration, effective as of the grant date set forth in the Grant
Notice (the “Grant Date”), the Company has granted to Participant this SAR over
the aggregate number of shares of Common Stock set forth in the Grant Notice,
upon the terms and conditions set forth in the Grant Notice, the Plan, and this
Agreement, subject to adjustment as provided in Section 13.2 of the Plan.
2.2     Exercise Price. The exercise price per share of the Shares of Common
Stock covered by the SAR (the “Exercise Price”) shall be as set forth in the
Grant Notice.
2.3     Consideration to the Company. In consideration of the grant of the SAR
by the Company, Participant agrees to render faithful and efficient services to
the Company or any Subsidiary. Nothing in the Plan, the Grant Notice, or this
Agreement shall confer upon Participant any right to continue in the employ or
service of the Company or any Subsidiary or shall interfere with or restrict in
any way the rights of the Company and the Subsidiaries, which rights are hereby
expressly reserved, to discharge or terminate the services of Participant at any
time for any reason whatsoever, with or without cause, except to the extent
expressly provided otherwise in a written agreement between the Company or a
Subsidiary and Participant.
ARTICLE III.
PERIOD OF EXERCISABILITY
3.1     Commencement of Exercisability.
(a)    Subject to the Company having attained sufficient Shares under the Plan
to eliminate the contingent nature of this SAR and Participant’s continuous
employment with or service to the Company or a Subsidiary on each applicable
vesting date and subject to Sections 3.1(b), 3.1(c), 3.2, 3.3, 5.7, 5.8, and
5.13 hereof, the SAR shall become vested and exercisable in such amounts and at
such times as are set forth in the Grant Notice;
(b)    Notwithstanding the Grant Notice or the provisions of Sections 3.1(a) and
3.1(d), in the event of Participant’s Termination of Service as a result of a
termination by the Company without


2



--------------------------------------------------------------------------------




Cause or upon the nonrenewal by the Company of the Term under Section 1 of the
Participant’s Employment Agreement, or upon termination of employment by
Participant for Good Reason under Sections 6(a)(v)(a)–6(a)(v)(d) of
Participant’s Employment Agreement under circumstances not within twelve (12)
months following a Change in Control, the SAR shall become vested to the extent
it would have otherwise vested through the end of the calendar quarter
immediately following the calendar quarter in which the Termination of Service
occurs conditioned upon Participant’s execution of an Effective Release and
continued compliance with applicable restrictive covenants in accordance with
the Restrictive Covenants Agreements and Participant’s Employment Agreement, as
applicable;
(c)    Notwithstanding the Grant Notice or the provisions of Sections 3.1(a) and
3.1(d), in the event of Participant’s Termination of Service as a result of a
termination by the Company without Cause or upon the nonrenewal by the Company
of the term under Section 1 of Participant’s Employment Agreement, or upon
termination of employment by Participant for Good Reason under Sections
6(a)(v)(a) – 6(a)(v)(d) of Participant’s Employment Agreement within twelve (12)
months following a Change in Control, the SAR shall become vested in full on the
date of such Termination of Service conditioned upon Participant’s execution of
an Effective Release and Participant’s continued compliance with applicable
restrictive covenants in accordance with the Restrictive Covenants Agreements
and Participant’s Employment Agreement, as applicable; and
(d)    Except as set forth in Sections 3.1(b) or 3.1(c), unless otherwise
determined by the Administrator or as set forth in a written agreement between
Participant and the Company, any portion of the SAR that has not become vested
on or prior to the date of Participant’s Termination of Service shall be
forfeited on the date of Participant’s Termination of Service and shall not
thereafter become vested or exercisable.
3.2     Duration of Exercisability. The installments provided for in the vesting
schedule set forth in the Grant Notice, if applicable, are cumulative. Each such
installment that becomes vested pursuant to the vesting schedule set forth in
the Grant Notice shall remain vested until it becomes unexercisable under
Section 3.3 hereof. Once any portion of the SAR fails to vest or has otherwise
become unexercisable, it shall be forfeited immediately.
3.3    Expiration of SAR. The SAR may not be exercised to any extent by anyone
after the first to occur of the following events:
(a)    The expiration date set forth in the Grant Notice;
 
(b)    Except as the Administrator may otherwise approve, in the event of
Participant’s Termination of Service other than for Cause, the expiration of one
(1) year from the date of Participant’s Termination of Service; or
(c)    Except as the Administrator may otherwise approve, automatically upon
Participant’s Termination of Service for Cause.
ARTICLE IV.
EXERCISE


3



--------------------------------------------------------------------------------




4.1     Person Eligible to Exercise. During the lifetime of the Participant,
only the Participant may exercise the SAR. After the death of the Participant,
any vested and exercisable portion of the SAR may, prior to the time when the
SAR becomes unexercisable under Section 3.3 hereof, be exercised by the
Participant’s personal representative or by any person empowered to do so under
the deceased Participant’s will or under the then applicable laws of descent and
distribution.
4.2     Partial Exercise. Any exercisable portion of the SAR or all of the SAR,
if then wholly exercisable, may be exercised in whole or in part at any time
prior to the time when the SAR or portion thereof becomes unexercisable under
Section 3.3 hereof. However, the SAR shall not be exercisable with respect to
fractional shares.
4.3     Manner of Exercise. The SAR, or any exercisable portion thereof, may be
exercised solely by delivery to the Secretary of the Company (or any third party
administrator or other person or entity designated by the Company), during
regular business hours, of all of the following prior to the time when the SAR
or such portion thereof become unexercisable under Section 3.3 hereof:
(a)    An exercise notice in a form specified by the Administrator, stating that
the SAR or portion thereof is thereby exercised, such notice complying with all
applicable rules established by the Administrator;
(b)    The payment of any applicable withholding tax in accordance with
Section 4.5;
(c)    Any other written representations or documents as may be required in the
Administrator’s sole discretion to effect compliance with Applicable Law; and
(d)    In the event the SAR or portion thereof shall be exercised pursuant to
Section 4.1 hereof by any person or persons other than Participant, appropriate
proof of the right of such person or persons to exercise the SAR.
Notwithstanding any of the foregoing, the Administrator shall have the right to
specify all conditions of the manner of exercise, which conditions may vary by
country and which may be subject to change from time to time.
 
4.4     Time of Settlement. The shares of Common Stock or cash payable upon
exercise of the SAR or any portion thereof shall be provided to Participant
within 60 days following the date of exercise of the SAR.
4.5    Tax Withholding. Notwithstanding any other provision of this Agreement:
(a)    The Company and its Subsidiaries have the authority to deduct or
withhold, or require Participant to remit to the Company or the applicable
Subsidiary, an amount sufficient to satisfy any applicable federal, state, local
and foreign taxes (including the employee portion of any FICA obligation)
required by law to be withheld with respect to any taxable event arising
pursuant to this Agreement. The Company and its Subsidiaries may withhold or
Participant may make such payment in one or more of the forms specified below:
(i)    by cash or check made payable to the Company or the Subsidiary with
respect to which the withholding obligation arises;


4



--------------------------------------------------------------------------------




(ii)    by the deduction of such amount from other compensation payable to
Participant;
(iii)    by the Company withholding a net number of shares of Common Stock
issuable upon the exercise of the SAR having a then current Fair Market Value
or, if the SAR is settled in cash, an amount of the cash payment made with
respect to the SAR, in each case not exceeding the amount necessary to satisfy
the withholding obligation of the Company and the Subsidiaries based on the
minimum applicable statutory withholding rates for federal, state, local and
foreign income tax and payroll tax purposes or such other rate as does not
result in adverse accounting consequences for the Company;
(iv)    with the consent of the Administrator, by tendering to the Company
Shares having a then current Fair Market Value not exceeding the amount
necessary to satisfy the withholding obligation of the Company and its
Subsidiaries based on the minimum applicable statutory withholding rates for
federal, state, local and foreign income tax and payroll tax purposes or such
other rate as does not result in adverse accounting consequences for the
Company;
(v)    if the Administrator determines to settle the SAR in shares of Common
Stock, through the delivery of a notice that Participant has placed a market
sell order with a broker acceptable to the Company with respect to any shares of
Common Stock then issuable to Participant upon exercise of the SAR, and that the
broker has been directed to pay a sufficient portion of the net proceeds of the
sale to the Company or the Subsidiary with respect to which the withholding
obligation arises in satisfaction of such withholding taxes; provided that
payment of such proceeds is then made to the Company or the applicable
Subsidiary at such time as may be required by the Administrator, but in any
event not later than the settlement of such sale; or
(vi)    in any combination of the foregoing.
Unless the Board otherwise determines, the Company and its Subsidiaries shall
withhold using the method described in clause (iii) above.
(b)    The Company shall not be obligated to deliver any cash or any certificate
representing shares of Common Stock issuable with respect to the exercise of the
SAR to, or to cause any such shares of Common Stock to be held in book-entry
form by, Participant or his or her legal representative unless and until
Participant or his or her legal representative shall have paid or otherwise
satisfied in full the amount of all federal, state, local and foreign taxes
applicable with respect to the taxable income of Participant resulting from the
exercise of the SAR or any other taxable event related to the
SAR; provided, however, that no payment shall be delayed under this
Section 4.5(b) if such delay would result in a violation of Section 409A.
(c)    With respect to any withholding taxes arising in connection with the SAR,
in the event Participant fails to provide timely payment of all sums required
pursuant to Section 4.5(a), the Company shall have the right and option, but not
the obligation, to treat such failure as an election by Participant to satisfy
all or any portion of Participant’s required payment obligation pursuant to
Section 4.5(a)(ii) or Section 4.5(a)(iii) above, or any combination of the
foregoing as the Company may determine to be appropriate.
(d)    In the event any tax withholding obligation arising in connection with
the SAR will be satisfied under Section 4.5(a)(iii), then the Company may elect
to instruct any brokerage firm


5



--------------------------------------------------------------------------------




determined acceptable to the Company for such purpose to sell on Participant’s
behalf a whole number of shares from those shares of Common Stock then issuable
upon the exercise of the SAR as the Company determines to be appropriate to
generate cash proceeds sufficient to satisfy the tax withholding obligation and
to remit the proceeds of such sale to the Company or the Subsidiary with respect
to which the withholding obligation arises. Participant’s acceptance of this
Award constitutes Participant’s instruction and authorization to the Company and
such brokerage firm to complete the transactions described in this
Section 4.5(d). In the event of any such broker-assisted sale of shares of
Common Stock: (a) any shares of Common Stock to be sold through a
broker-assisted sale will be sold on the day the tax withholding obligation
arises, or as soon thereafter as practicable; (b) such shares of Common Stock
may be sold as part of a block trade with other participants in the Plan in
which all participants receive an average price; (c) Participant will be
responsible for all broker’s fees and other costs of sale, and Participant
agrees to indemnify and hold the Company harmless from any losses, costs,
damages or expenses relating to any such sale; (d) to the extent the proceeds of
such sale exceed the applicable tax withholding obligation, the Company agrees
to pay such excess in cash to Participant as soon as reasonably practicable;
(e) Participant acknowledges that the Company or its designee is under no
obligation to arrange for such sale at any particular price, and that the
proceeds of any such sale may not be sufficient to satisfy the applicable tax
withholding obligation; and (f) in the event the proceeds of such sale are
insufficient to satisfy the applicable tax withholding obligation, Participant
agrees to pay immediately upon demand to the Company or the Subsidiary with
respect to which the withholding obligation arises an amount in cash sufficient
to satisfy any remaining portion of the Company’s or the applicable Subsidiary’s
withholding obligation.
(e)    Participant is ultimately liable and responsible for all taxes owed in
connection with the SAR, regardless of any action the Company or any Subsidiary
takes with respect to any tax withholding obligations that arise in connection
with the SAR. Neither the Company nor any Subsidiary makes any representation or
undertaking regarding the treatment of any tax withholding in connection with
the awarding, vesting or exercise of the SAR or the subsequent sale of shares of
Common Stock. The Company and the Subsidiaries do not commit and are under no
obligation to structure the SAR to reduce or eliminate Participant’s tax
liability.
4.6     Conditions to Issuance of Shares. If the Administrator determines to
settle any SAR in shares of Common Stock, the Company shall not be required to
issue or deliver any shares of Common Stock upon the exercise of such SAR prior
to fulfillment of all of the following conditions: (a) the admission of such
shares of Common Stock to listing on all stock exchanges on which such Shares
are then listed, (b) the completion of any registration or other qualification
of such shares of Common Stock under any state or federal law or under rulings
or regulations of the Securities and Exchange Commission or other governmental
regulatory body that the Administrator shall, in its absolute discretion, deem
necessary or advisable, (c) the obtaining of any approval or other clearance
from any state or federal governmental agency that the Administrator shall, in
its absolute discretion, determine to be necessary or advisable and (d) the
receipt of full payment of any applicable withholding tax in accordance with
Section 4.5 by the Company or its Subsidiary with respect to which the
applicable withholding obligation arises.
4.7     Rights as Shareholder. Neither Participant nor any person claiming under
or through Participant will have any of the rights or privileges of a
shareholder of the Company, including,


6



--------------------------------------------------------------------------------




without limitation, voting rights and rights to dividends, in respect of any of
the Shares subject to the SAR unless and until certificates representing such
Shares (which may be in book-entry form) will have been issued and recorded on
the records of the Company or its transfer agents or registrars and delivered to
Participant (including through electronic delivery to a brokerage account). No
adjustment shall be made for a dividend or other right for which the record date
is prior to the date of such issuance, recordation and delivery, except as
provided in Section 13.2 of the Plan. Except as otherwise provided herein, if
the Administrator determines to settle the SAR in Shares, after such issuance,
recordation and delivery, Participant will have all the rights of a shareholder
of the Company with respect to such Shares, including, without limitation, the
right to receipt of dividends and distributions on such shares.
ARTICLE V.
OTHER PROVISIONS
5.1     Administration. The Administrator shall have the power to interpret the
Plan, the Grant Notice, and this Agreement and to adopt such rules for the
administration, interpretation and application of the Plan, the Grant Notice,
and this Agreement as are consistent therewith and to interpret, amend or revoke
any such rules. All actions taken and all interpretations and determinations
made by the Administrator will be final and binding upon Participant, the
Company and all other interested persons. To the extent allowable pursuant to
Applicable Law, no member of the Committee or the Board will be personally
liable for any action, determination or interpretation made with respect to the
Plan, the Grant Notice, or this Agreement.
5.2    SAR Not Transferable. Without limiting the generality of any other
provision hereof, the SAR shall be subject to the restrictions on
transferability set forth in Section 11.3 of the Plan.
5.3     Adjustments. The Administrator may accelerate the vesting of all or a
portion of the SAR in such circumstances as the Administrator, in the
Administrator’s sole discretion may determine. In addition, upon the occurrence
of certain events relating to the Common Stock contemplated by Section 13.2 of
the Plan (including, without limitation, an extraordinary cash dividend on such
Common Stock) (and subject to the terms of Section 3.1(b) hereof), the
Administrator may make such adjustments as the Administrator deems appropriate
in the number of shares of Common Stock subject to the SAR, the exercise price
of the SAR and the kind of securities that may be issued upon exercise of the
SAR. Participant acknowledges that the SAR is subject to adjustment,
modification and termination in certain events as provided in this Agreement and
the Plan, including Section 13.2 of the Plan.
5.4    Notices. Any notice to be given under the terms of this Agreement to the
Company shall be addressed to the Company in care of the Secretary of the
Company at the Company’s principal office, and any notice to be given to
Participant shall be addressed to Participant at Participant’s last address
reflected on the Company’s records. By a notice given pursuant to this
Section 5.4, either party may hereafter designate a different address for
notices to be given to that party. Any notice shall be deemed duly given when
sent via email or when sent by reputable overnight courier or by certified mail
(return receipt requested) and deposited (with postage prepaid) in a post office
or branch post office regularly maintained by the United States Postal Service.


7



--------------------------------------------------------------------------------




5.5    Titles. Titles are provided herein for convenience only and are not to
serve as a basis for interpretation or construction of this Agreement.
5.6    Governing Law. The laws of the State of Delaware shall govern the
interpretation, validity, administration, enforcement and performance of the
terms of this Agreement regardless of the law that might be applied under
principles of conflicts of laws.
5.7    Conformity to Securities Laws. Participant acknowledges that the Plan,
the Grant Notice and this Agreement are intended to conform to the extent
necessary with all Applicable Laws, including, without limitation, the
provisions of the Securities Act and the Exchange Act, and any and all
regulations and rules promulgated thereunder by the Securities and Exchange
Commission and state securities laws and regulations. Notwithstanding anything
herein to the contrary, the Plan shall be administered, and the SAR is granted
and may be exercised, only in such a manner as to conform to Applicable Law. To
the extent permitted by Applicable Law, the Plan, the Grant Notice, and this
Agreement shall be deemed amended to the extent necessary to conform to
Applicable Law.
5.8    Amendment, Suspension and Termination. To the extent permitted by the
Plan, this Agreement may be wholly or partially amended or otherwise modified,
suspended or terminated at any time or from time to time by the Administrator or
the Board, provided, however, that, except as may otherwise be provided by the
Plan, no amendment, modification, suspension or termination of this Agreement
shall adversely affect the SAR in any material way without the prior written
consent of Participant.
5.9    Successors and Assigns. The Company may assign any of its rights under
this Agreement to single or multiple assignees, and this Agreement shall inure
to the benefit of the successors and assigns of the Company. Subject to the
restrictions on transfer set forth in Section 5.2 and the Plan, this Agreement
shall be binding upon and inure to the benefit of the heirs, legatees, legal
representatives, successors and assigns of the parties hereto.
5.10    Limitations Applicable to Section 16 Persons. Notwithstanding any other
provision of the Plan or this Agreement, if Participant is subject to Section 16
of the Exchange Act, the Plan, the SAR, the Grant Notice, the Foreign Appendix,
if applicable, and this Agreement shall be subject to any additional limitations
set forth in any applicable exemptive rule under Section 16 of the Exchange Act
(including any amendment to Rule 16b-3 of the Exchange Act) that are
requirements for the application of such exemptive rule. To the extent permitted
by Applicable Law, this Agreement shall be deemed amended to the extent
necessary to conform to such applicable exemptive rule.
5.11    Not a Contract of Employment or Service Relationship. Nothing in this
Agreement or in the Plan shall confer upon Participant any right to continue to
serve as an Employee, Director, Consultant or other service provider of the
Company or any Subsidiary or shall interfere with or restrict in any way the
rights of the Company and the Subsidiaries, which rights are hereby expressly
reserved, to discharge or terminate the services of Participant at any time for
any reason whatsoever, with or without cause, except to the extent expressly
provided otherwise in a written agreement between the Company or a Subsidiary
and Participant.
 


8



--------------------------------------------------------------------------------




5.12    Entire Agreement. The Plan, the Grant Notice and this Agreement
(including any exhibit hereto) constitute the entire agreement of the parties
and supersede in their entirety all prior undertakings and agreements of the
Company, the Subsidiaries and Participant with respect to the subject matter
hereof.
5.13    Section 409A. This Award is not intended to constitute “nonqualified
deferred compensation” within the meaning of Section 409A. However,
notwithstanding any other provision of the Plan, the Grant Notice, or this
Agreement, if at any time the Administrator determines that this Award (or any
portion thereof) may be subject to Section 409A, the Administrator shall have
the right in its sole discretion (without any obligation to do so or to
indemnify Participant or any other person for failure to do so) to adopt such
amendments to the Plan, the Grant Notice or this Agreement, or adopt other
policies and procedures (including amendments, policies and procedures with
retroactive effect), or take any other actions, as the Administrator determines
are necessary or appropriate for this Award either to be exempt from the
application of Section 409A or to comply with the requirements of Section 409A
so long as such actions do not reduce the after-tax value of the Award to the
Participant. Notwithstanding anything herein to the contrary, no provision of
the Plan shall be interpreted or construed to transfer any liability for failure
to comply with the requirements of Section 409A from Participant or any other
person to the Company or any of its Subsidiaries, employees or agents.
5.14    Agreement Severable. In the event that any provision of the Grant Notice
or this Agreement is held invalid or unenforceable, such provision will be
severable from, and such invalidity or unenforceability will not be construed to
have any effect on, the remaining provisions of the Grant Notice or this
Agreement.
5.15    Limitation on Participant’s Rights. Participation in the Plan confers no
rights or interests other than as herein provided. This Agreement creates only a
contractual obligation on the part of the Company as to amounts payable and
shall not be construed as creating a trust. Neither the Plan nor any underlying
program, in and of itself, has any assets. Participant shall have only the
rights of a general unsecured creditor of the Company with respect to amounts
credited and benefits payable, if any, with respect to the SAR, and rights no
greater than the right to receive shares of Common Stock or cash as a general
unsecured creditor with respect to the SAR, as and when exercised pursuant to
the terms hereof.
5.16    Counterparts. The Grant Notice may be executed in one or more
counterparts, including by way of any electronic signature, subject to
Applicable Law, each of which shall be deemed an original and all of which
together shall constitute one instrument.




9

